                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    DINH V. LE,                                          Case No. 17-CV-06695-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER VACATING ORDER TO SHOW
                                                                                             CAUSE
                                  14            v.
                                                                                             Re: Dkt. No. 27
                                  15    NANCY BERRYHILL,
                                  16                   Defendant.

                                  17

                                  18          Plaintiff filed his social security appeal on November 20, 2017. ECF No. 1. Pursuant to the

                                  19   procedural order for social security review actions, Plaintiff had 28 days to serve and file a motion

                                  20   for summary judgment after service of Defendant’s answer. ECF No. 4. Defendant answered on

                                  21   July 24, 2018. ECF No. 20. As such, Plaintiff had until August 21, 2018 to file his motion for

                                  22   summary judgment.

                                  23          Plaintiff did not file a motion for summary judgment on August 21, 2018. On August 23,

                                  24   2018, Plaintiff filed a stipulation and proposed order requesting a thirty day extension of time,

                                  25   until September 22, 2018, to file a motion for summary judgment. ECF No. 22. Plaintiff stated that

                                  26   “[t]his extension is necessitated due to Plaintiff’s counsel’s upcoming schedule of administrative

                                  27   hearings and district court briefs due. Plaintiff makes this request in good faith with no intention to

                                  28                                                     1
                                       Case No. 17-CV-06695-LHK
                                       ORDER VACATING ORDER TO SHOW CAUSE
                                   1   unduly delay the proceedings.” Id. On August 23, 2018, the Court granted this stipulation and

                                   2   continued the deadline for Plaintiff to file his motion for summary judgment to September 22,

                                   3   2018 (“August 23, 2018 Order”). ECF No 23. However, the Court warned that “[n]o further

                                   4   continuance will be granted.” Id.

                                   5          On September 21, 2018, Plaintiff again filed a stipulation and proposed order, this time

                                   6   seeking a forty-five day extension of time, until November 6, 2018, to file his motion for summary

                                   7   judgment. ECF No. 24. Plaintiff asserted the same reasons for the extension that he had in the first

                                   8   stipulation. Id. Pursuant to the Court’s August 23, 2018 Order, which stated that “[n]o further

                                   9   continuance will be granted,” the Court denied the second stipulation on September 24, 2018. ECF

                                  10   No. 26. Accordingly, Plaintiff’s deadline to file a motion for summary judgment remained

                                  11   September 22, 2018.

                                  12          Plaintiff did not file a motion for summary judgment on September 22, 2018. Thus, the
Northern District of California
 United States District Court




                                  13   Court ordered Plaintiff to show cause why his social security appeal should not be dismissed for

                                  14   failure to comply with the Court’s deadline to file his motion for summary judgment and for

                                  15   failure to prosecute. ECF No. 27. The Court ordered Plaintiff to file a written response by October

                                  16   5, 2018 and to appear at a hearing on October 11, 2018 at 1:30 p.m. Id.

                                  17          On October 4, 2018, Plaintiff filed a motion for summary judgment, and on October 5,

                                  18   2018, Plaintiff filed a written response to the order to show cause. ECF Nos. 32, 33. Plaintiff’s

                                  19   attorney explained that he had failed to learn of the Court’s denial of a further extension. ECF No.

                                  20   33. Additionally, Plaintiff’s attorney explained that he had initially requested the extension given

                                  21   that he is a sole practitioner and is currently managing a demanding case schedule. Id.

                                  22          Accordingly, the order to show cause and the hearing on the order to show cause set for

                                  23   October 11, 2018 at 1:30 p.m. are hereby VACATED. Defendant shall file any opposition or

                                  24   counter-motion by November 5, 2018.

                                  25   IT IS SO ORDERED.

                                  26
                                  27   Dated: October 5, 2018

                                  28                                                     2
                                       Case No. 17-CV-06695-LHK
                                       ORDER VACATING ORDER TO SHOW CAUSE
                                   1                                        ______________________________________
                                                                            LUCY H. KOH
                                   2                                        United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                        3
                                       Case No. 17-CV-06695-LHK
                                       ORDER VACATING ORDER TO SHOW CAUSE
